Filed Pursuant to Rule 424(b)(3) Registration No. 333-180741 MVP REIT, INC. SUPPLEMENT NO. 2 DATED AUGUST 22, 2014 TO THE PROSPECTUS DATED APRIL 21, 2014 This Supplement No. 2 supplements, and should be read in conjunction with, our prospectus datedApril 21, 2014, as supplemented by Supplement No. 1 dated May 19, 2014, relating to our offering of up to $550,000,000 in shares of our common stock. Terms not otherwise defined herein have the same meanings as set forth in our prospectus. References to “we,” “our,” or “us” in this supplement refer to MVP REIT, Inc. and its subsidiaries, unless the context requires otherwise. The purpose of this supplement is to disclose: • the status of our offering; • the extension of our offering until September 25, 2015, subject to the receipt of any necessary approvals from the state securities regulators in each state where the offering is pending; • our intention to focus investments predominantly on parking facilities located throughout the United States as our core assets, as previously disclosed in a current report on Form 8-K filed with the SEC on June 9, 2014; • a modification approved by our independent directors to the terms of the convertible stock issued to our adviser; • an update summarizing our real property investments through June 30, 2014; • an update summarizing our distributions paid through June 30, 2014; • an update summarizing our management compensation through June 30, 2014; and • our Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2014. Status of Our Offering On September 25, 2012, our Registration Statement on Form S-11 registering a public offering (No. 333- 180741) of up to $550,000,000 in shares of our common stock was declared effective under the Securities Act of 1933, as amended, and we commenced the initial public offering. We are offering up to 55,555,555 shares of our common stock to the public in the primary offering at $9.00 per share and up to 5,555,555 shares of our common stock pursuant to the distribution reinvestment plan, or DRIP, at $8.73 per share. As of June 30, 2014, we had sold approximately $29.3 million of our common stock, net of commissions, of which approximately $19.5 million were issued in exchange for real property interests as part of our acquisitions. As of June 30, 2014, we had outstanding 3,353,192 shares of common stock, of which 20,831 were issued through our distribution reinvestment plan or DRIP.From the commencement of our offering through June 30, 2013, the net cash proceeds to us from our offering, after deducting offering expenses, were approximately $7.3 million. From the commencement of the offering through June 30, 2014, net proceeds from our offering have been allocated to paying distributions, selling commissions and acquiring property. For the period from April 3, 2012 (inception) through June 30, 2014, none of our common shares had been redeemed pursuant to the share repurchase program.In July 2014, we redeemed 1,234 shares under the share repurchase program. From inception through June 30, 2014, we incurred the following costs in connection with the issuance and distribution of the registered securities. Type of Cost Amount Selling commissions – related party $ Selling commissions – unrelated party Organization and offering expenses Total expenses $ Extension of Our Offering As disclosed in our prospectus, our offering will continue until September 25, 2014, or two years after the initial effective date of the registration statement of which our prospectus is a part, unless extended by our board of directors to September 25, 2015. Our board of directors, including the independent directors, has unanimously approved the extension of our offering to September 25, 2015. Accordingly, our offering of common stock will continue until September 25, 2015, subject to the approval by state securities regulators of renewal applications, if required, in each state where our offering is pending. Notwithstanding such extension, our board of director reserves the discretion to terminate our offering at any time prior to September 25, 2015. Investment Focus – Parking Facilities as Core Assets In June 2014, we announced that we have decided to focus our investments predominantly on parking facilities located throughout the United Stated as our core assets. Previously our focus was predominantly on parking and self-storage facilities. This announcement was previously disclosed in a current report on Form 8-K filed with the SEC on June 9, 2014. Modification of Terms of Convertible Stock In September 2012, upon the commencement of our offering, we issued 1,000 shares of convertible stock to our advisor. Upon the occurrence of certain triggering events, the convertible stock will convert into shares of our common stock representing 3.50% of the outstanding shares of our common stock immediately preceding the conversion. At the time of issuance, the convertible stock would convert to shares of our common stock only if and when (A) we have made total distributions on the then outstanding shares of our common stock equal to the invested capital attributable to those shares plus a 6.00% cumulative, non-compounded, annual pre-tax return on such invested capital, (B) the shares of our common stock are listed for trading on a national securities exchange, or (C) we terminate or fail to renew the advisory agreement (other than for “cause” as defined in our advisory agreement). In December 2013, our advisor executed a waiver, without consideration, in our favor pursuant to which our advisor unilaterally waived its rights under our advisory agreement and our existing charter to convert the convertible stock into our common stock upon the listing of the shares of our common stock for trading on a national securities exchange (the “Waiver”). In August 2014, the independent members of our board of directors, in accordance with the procedures set forth in our original prospectus, evaluated whether the compensation that we contract to pay to our advisor and its affiliates is reasonable in relation to the nature and quality of services performed and considered, among other factors: •the amount of the fees and any other compensation, including stock-based compensation, paid to our advisor and its affiliates in relation to the size, composition and performance of the assets; •the success of our advisor in generating appropriate investment opportunities; •the rates charged to other companies, including other REITs, by advisors performing similar services; •additional revenues realized by our advisor and its affiliates through their relationship with us, including whether we pay them or they are paid by others with whom we do business; •the quality and extent of service and advice furnished by our advisor and its affiliates; and •the performance of our investment portfolio; and •the quality of our portfolio relative to the investments generated by our advisor and its affiliates for their own account and for their other clients. Each independent director, including the lead director, evaluated the terms of the convertible stock (including the limited events that would trigger conversion following the Waiver) in light of the foregoing and other factors, and compared them against the terms of incentive compensation payable by other companies, including REITs, to advisors performing services similar to our advisor. In comparing such terms, the independent directors noted that, after giving effect to the Waiver, the events that trigger conversion of the convertible stock appears to be more restrictive compared to the conditions for payment of incentive compensation set forth in the incentive plans adopted by a significant number of other REITs.In particular, many of these REITs provide for payment of an incentive fee to the advisor upon the listing of the REIT shares on a national securities exchange if the adjusted market value of the real estate assets of such REIT plus distributions exceeds the aggregate capital contributed by investors plus an amount equal to a 6% cumulative, pre-tax non-compounded annual return to investors.On the other hand, after giving effect to the Waiver, absent a termination of the advisory agreement without cause, the independent directors noted that the convertible stock would convert into our common stock, if at all, only after we have made distributions on the then outstanding shares of our common stock equal to the invested capital attributable to those shares plus a 6.00% cumulative, non-compounded, annual pre-tax return on such invested capital. In light of the foregoing, our entire board of directors, including the lead independent director and the other independent directors (with the affiliated directors abstaining), has unanimously approved a conditional release of the Waiver pursuant to the terms of a release agreement entered into between our advisor and us. Pursuant to the release agreement, we have agreed to release our advisor from the terms of the Waiver, and to reinstate the listing of our common stock on a national securities exchange as an event that would trigger conversion of the convertible stock, subject to the following additional condition agreed to by our advisor:No conversion shall occur upon or following any such listing unless and until the sum of the aggregate market value of the issued and outstanding shares of our common stock plus our distributions exceeds the aggregate capital contributed by investors plus an amount equal to a 6% cumulative, pre-tax non-compounded annual return to investors.For purposes of such calculation, the market value of our outstanding common stock will be calculated based on the average market value of the shares of common stock issued and outstanding at listing over the 30 trading days beginning 180 days after the shares are first listed for trading on a national securities exchange. To reflect the foregoing modification, each reference in our prospectus (including on pages 24, 55, 79 and 151) that discloses the events that trigger conversion of the convertible stock is hereby deleted in its entirety and replaced with the following: “Our convertible stock will convert to shares of our common stock if and when: (A)we have made total distributions on the then outstanding shares of our common stock equal to the invested capital attributable to those shares plus a 6.00% cumulative, non-compounded, annual pre-tax return on such invested capital; or (B)(i) we list our common stock for trading on a national securities exchange and (ii) the sum of the aggregate market value of the issued and outstanding shares of our common stock plus our distributions exceeds the aggregate capital contributed by investors plus an amount equal to a 6% cumulative, pre-tax non-compounded annual return to investors; or (C)our advisory agreement is terminated or not renewed (other than for “cause” as defined in our advisory agreement). For purposes of such calculation, the market value of our outstanding common stock will be calculated based on the average market value of the shares of common stock issued and outstanding at listing over the 30 trading days beginning 180 days after the shares are first listed for trading on a national securities exchange.” Information Regarding Our Investments As of June 30, 2014, we had acquired seven properties, not including properties held for sale, with the purchase price totaling approximately $20.4 million, not including closing costs. These acquisitions were funded by the ongoing initial public offering, through the issuance of our common stock, financing and assuming liabilities. Completion of Property Exchanges As part of our strategy to focus on parking facilities as our core assets, on April 30, 2014, we completed the acquisition of the ownership interest in five parking facilities held by Vestin Realty Mortgage I, Inc. (“VRM I”) and Vestin Realty Mortgage II, Inc. (“VRM II”), net of the assumed debt secured by the real estate, and VRM II’s interest in a storage facility, net of the assumed debt secured by the real estate. In exchange VRM I and VRM II received our interest in four office properties, net of the assumed debt secured by the real estate. As a result, we now hold a 100% interest in the following parking facilities and storage facility: the Ft. Lauderdale, Memphis Court, Memphis Poplar, Kansas City and St. Louis Parking Facilities and the Red Mountain Storage Facility. VRM I and VRM II together now hold 100% interest in the office buildings located at 8860 West Sunset Road, Las Vegas, Nevada (“Wolfpack”), 8905 Post Road, Las Vegas, Nevada (“SE Properties”), 8925 Post Road, Las Vegas, Nevada (“Devonshire”) and 8945 Post Road, Las Vegas, Nevada (“ExecuSuites”). The transaction was approved by the Board of Directors of the Company, VRM I and VRM II. At the closing, each of the parking facilities acquired by us was leased to SP Plus Corporation (formerly known as Standard Parking Corporation) pursuant to triple net lease under which SP Plus Corporation is responsible for substantially all real estate taxes and insurance, maintenance and other operating expenses.SP Plus Corporation is a SEC-registered public company that provides parking management, ground transportation and other ancillary services to commercial, institutional and municipal clients. For more information regarding the exchanges, including expenses incurred in connection therewith, please see Note L of the notes to our unaudited consolidated financial statements included in our Form 10-Q for the quarterly period ended June 30, 2014 attached hereto and incorporated herein by reference. Sale of Building A, LLC and Building C, LLC On June 16, 2014, our board of directors approved the sale of our membership interest in Building A, LLC and Building C, LLC, the companies that hold the interest in the office buildings located at 8880 West Sunset Road and 8930 West Sunset Road, in Las Vegas, Nevada, respectively, to VRM I and VRM II. On July 31, 2014, we completed the sale of our membership interest in Building C, LLC. Under the terms of the transaction, we sold our remaining 58% interest in Building C to VRM I and VRM II for approximately $3.8 million.VRM II had previously purchased the other 42% membership interest from us. The sales price for the membership interest in Building A, LLC will be approximately $6.6 million.It is anticipated that the sale of the membership interests in Building A, LLC will closeduring August 2014; however there can be no assurance when and if this acquisition will be completed. The purchase price for both buildings is equal to the amount paid by us to acquire the buildings.The buildings were acquired within the past twelve months. No commissions were paid in connection with the purchase. Property List The following table lists the properties that we have acquired as of June 30, 2014, after giving effect to the proposed sale of Building A, LLC as if such property had been sold as of June 30, 2014: Property Description Location Acquisition Closing Date Aggregate Purchase Price Percentage Owned Cedar Park self-storage facility Cedar Park, Texas 12/14/2012 $ 100 % Ft. Lauderdale Parking Facility Ft. Lauderdale, Florida 7/31/2013 $ 100 % Memphis Court Parking Facility Memphis, Tennessee 8/28/2013 $ 100 % Memphis Poplar Parking Facility Memphis, Tennessee 8/28/2013 $ 100 % Kansas City Parking Facility Kansas City, Missouri 8/28/2013 $ 100 % St. Louis Parking Facility St. Louis, Missouri 9/4/2013 $ 100 % Red Mountain self-storage facility Boulder City, Nevada 9/12/2013 $ 100 % Pending Acquisition On June 24, 2014, we entered into a Purchase and Sale Agreement, or the Cincinnati Purchase Agreement, with Mabley Place, LLC, or seller, and Chicago Title Insurance Company, as escrow agent, for the purchase of Mabley Place Parking Garage consisting of approximately 775 parking spaces located in Cincinnati, Ohio, for a purchase price of $15,000,000, plus closing costs. The terms of the pending acquisition under the CincinnatiPurchase Agreement include: (i) a due diligence period that is forty-five days from the Effective Date, or the date both parties execute the Cincinnati Purchase Agreement; (ii) an initial earnest money deposit of one million dollars to be deposited with escrow agent uponpurchaser’s execution of the agreement, which shall be applied to the Cincinnati Purchase Agreement and is nonrefundable unless the agreement is terminated during the due diligence period or except in limited circumstances, such as seller’s breach of the Cincinnati Purchase Agreement or failure to meet a condition precedent; (iii) a closing date no sooner than December 9, 2014; and (iv) a right to terminate the Cincinnati Purchase Agreement in our advisor’s sole discretion at any time prior to or on the expiration of the due diligence period by providing seller a notice of disapproval. The Cincinnati Purchase Agreement also contains additional covenants, representations and warranties and other provisions that are customary of real estate purchase and sale agreements.Thus, we do not anticipate closing this acquisition until the end of the fourth quarter of 2014, although there can be no assurance when and if this acquisition will be completed. Summary of Distributions For the six months ended June 30, 2014, we had paid approximately $0.8 million in distributions to our stockholders, all of which have constituted a return of capital. Our total distributions paid for the period presented, the sources of such distributions, the cash flows provided by (used in) operations and the number of shares of common stock issued pursuant to our distribution reinvestment plan, or DRP, are detailed below. Three Months Ended March 31, 2014 Three Months Ended June 30, 2014 Six Months Ended June 30, 2014 Inception through June 30, 2014 Distributions paid in cash $ Distributions reinvested in DRP: Total distributions: Sources of distributions: Proceeds from issuance of common stock (100%) Proceeds from issuance of common stock: $ Cash flows provided by (used in) operations (GAAP basis): $ ) $ $ ) $ ) Number of shares of common stock issued pursuant to DRIP Until the net proceeds from the Offering are fully invested, the Company may not generate sufficient cash flow from operations to fully fund distributions. During the early stages of the Offering, all or a portion of the distributions may be paid from other sources, such as cash flows from financing activities, which include borrowings, proceeds from the Offering, cash advances from our Advisor or by way of waiver or deferral of fees. The Company has not established any limit on the extent to which distributions could be funded from these other sources. Accordingly, the amount of distributions paid may not reflect current cash flow from operations and distributions may include a return of capital, rather than a return on capital.The level of distributions will be determined by the board of directors and depend on a number of factors including current and projected liquidity requirements, anticipated operating cash flows and tax considerations, and other relevant items deemed applicable by the board of directors. To date, all distributions have been paid from offering proceeds and represent a return of capital. Management Compensation Summary The following table summarizes all compensation and fees incurred by us and paid or payable to our Advisor and its affiliates in connection with our organization, our initial public offering and our operations for the six months ended June 30, 2014 and 2013. Selling Commissions – related party $ $ Acquisition Fees – related party Asset Management Fees Debt Financing Fees Total $ $ Quarterly Report on Form 10-Q Our prospectus is hereby supplemented with our Quarterly Report on Form 10-Q, excluding exhibits, for the period ended June 30, 2014 that was filed with the SEC on August 13, 2013, a copy of which is attached to this supplement as Appendix A. APPENDIX A FORM 10-Q FOR PERIOD ENDED JUNE 30, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 Or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-180741 MVP REIT, INC. (Exact name of registrant as specified in its charter) MARYLAND 45-4963335 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 12, SAN DIEGO, CA 92130 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number: 858.369.7959 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X ] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ X ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [X] (Do not check if a smaller reporting company) Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As of August 13, 2014, there were 3,511,514 shares of the Company’s Common Stock outstanding. Table of Contents TABLE OF CONTENTS Page Part I FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (unaudited) 1 Consolidated Balance Sheets as of June 30, 2014and December 31, 2013 1 Consolidated Statements of Operations for the three and six months ended June 30, 2014 and 2013 2 Consolidated Statements of Stockholders’ Equity for the six months ended June 30, 2014 3 Consolidated Statements of Cash Flows for the six months June 30, 2014 and 2013 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 41 Item 4. Controls and Procedures 42 Part II OTHER INFORMATION Item 1. Legal Proceedings 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 5.
